Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on  7-1. The amendment is now entered. Prosecution is now reopened. 

Response to the applicant’s arguments 
The previous rejection is withdrawn.
Applicant’s amendments are entered in full. A new search was conducted. 
A new reference was found.  

    PNG
    media_image1.png
    761
    652
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    766
    755
    media_image2.png
    Greyscale

Herbach is silent but Mao teaches “… wherein in response to detection that the host system is coupled to the expansion
device, firmware of the expansion device configures the at least one
processing module as a client device to the host system, such that the host
system can offload at least one of the autonomous driving operations to
the at least one processing module”. (see FIG. 1 where the autonomous vehicle 122 has a local computer with model parameter values 172 that are used for a coarse and a fine planning and are used to classify objects locally but that are determined in the cloud computer as a neural network device. This remote device also includes a training neural network 114 and a training engine 116 and then model parameter values 170; see col. 16, lines 1 -25; see also FIG. 3 where the sensors are captured at the vehicle and then the multiple channels of sensor data are provided to the NN system and then it is returned to the vehicle for a fine object classification to provide a remote object recognition classification; see also claims 1-9; see col. 4, line 10 to col. 6, line 65 where the neural network is located at a cloud data center and remote from but can communicate with the sensor channels. For example, the local computer can determine that the first detected vehicle is a vehicle however the remote data center can determine that the vehicle has a turn signal on and will turn and that the pedestrian is waiving their hand; see col. 9, lines 1 -50 where the LIDAR data is placed in a sensor channel and then provided and offloaded to the remote data center with all other sensor data)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of 

 	
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in view of U.S. Patent No.: 10,112,606 B2 to Jain et al. that is assigned to IBM™ and that was filed in 2016 (hereinafter “Jain”) and in further in view of U.S. Patent No.: 10867210 to Mao et al. that was filed in 2018. 

    PNG
    media_image3.png
    745
    595
    media_image3.png
    Greyscale

Herbach discloses “1.    A data processing system utilized in autonomous driving, the system comprising: (see FIG. 5 and server 520 assistance  
    PNG
    media_image4.png
    823
    635
    media_image4.png
    Greyscale

a host system having one or more host processors and a memory storing instructions,  (see FIG. 16 where the autonomous vehicle 1600 has a processor and memory 1680)
which when executed by the host processors, cause to host processors to perform autonomous driving operations to drive an autonomous driving vehicle (ADV); and(see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may  
    PNG
    media_image5.png
    837
    646
    media_image5.png
    Greyscale

  “…an expansion device coupled to the host system over a bus to offload at least a portion of the autonomous driving operations from the host system”,  (see FIG. 16 where the autonomous vehicle has a peripheral communication device 1608 connected to a bus of the computing device 1680 to include a communication from the av to the remote sever of FIG. 5)  

    PNG
    media_image6.png
    697
    608
    media_image6.png
    Greyscale
Herbach is silent as to but Ross teaches “…wherein the expansion device comprises a switch device, and (see FIG. 7 where a vehicle event or condition that requires a confidence value to be lower provides a switch to provide the autonomous  
    PNG
    media_image7.png
    716
    694
    media_image7.png
    Greyscale

a plurality of processing modules coupled to the switch device”, (see FIG. 5 where the processor is connected to the wireless communication port 510 to 540 so the vehicle can switch to the remote assistance via a switch and by a route assistance instruction 527; see col. 3, line 55 to col. 4, line 27 where multiple processor can be used in the autonomous vehicle processor)
Herbach discloses “…each of the processing modules configured to perform at least one of the autonomous driving operations offloaded from the host system, wherein at least one of the processing modules …. (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).
a client node to perform an action in response to an instruction received from the host system …… distribute a task to another client node within the expansion device. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT);  (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center; the road 1532 is also displayed and the obstacles using a camera are detected and a LIDAR device; and where the revised trajectory, the trajectory 1540, 1560 are plotted with the coordinates of the obstacle 1542 and for display on the US 1510); (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate a risk. For example, the av can be moving in an “unsafe” manner.  See col. 24, line 7.  In this instance, the autonomous vehicle can expand its capabilities and leverage a cloud server with a request for assistance.  See block 730.  In this instance, the cloud server can take control and 1. Provide new steering, 2. Providing a pacing maneuver to follow a vehicle; 3. Park the vehicle, 4. Drive the vehicle to a new meeting location, 5. Perform a safety action, 6. Ignore roadway information or other many other actions. See blocks 730-760.  Thus, when the risk is lowered by the cloud and confidence is restored then the vehicle can be returned to the autonomous mode in block 760 by the cloud. This provide increased safety as the vehicle’s risky behavior can be indicated as confidence value so an expert can assist to avoid a collision or hitting a pedestrian while when the av is operating with a high confidence no help is provided.  See claims 1-17 
    PNG
    media_image8.png
    642
    856
    media_image8.png
    Greyscale

Herbach is silent but Jain teaches “….wherein at least one of the processing modules is configured as a client node to perform an action in response to an instruction received from the host system (see block 1010-60) 

    PNG
    media_image9.png
    932
    658
    media_image9.png
    Greyscale
 and at least one other of the processing modules is configured as a host  node to distribute a task to another client node within the expansion device”.   (see FIG. 4-8 where the autonomous cloud is shown as element 310 and includes many different nodes with some nodes operating the brake units and others operating the sensors and others operating the engine and the steering control unit; see FIG. 10 where the vehicle has sensors 1010 that are fused and have weights in blocks 1030 and then the tasks are sent to a number of distributed processing nodes that are remote in block 1040 and then the results are reduced to a table (so as to not overwhelm the vehicle processor thin client) and then the actuator of the vehicle is controlled using the table that is not processed by the vehicle locally but instead is processed by the client nodes and then sent to the vehicle node to control the actuator steering, braking and the acceleration; see blocks 1010-1060; see col. 7, line 15-col. 11, line 60)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Herbach with the teachings of Jain since Jain teaches that a remote cloud computing arrangement can be used. This can be used to assist the autonomous vehicle with processing tasks.  Instead of processing the data locally for the LIDAR, radar, steering braking and acceleration which is intense, these tasks can be delivered to the remote cloud nodes. Then the nodes that are remote can include processing the data not sequentially but instead simultaneously. Then a simple 
    PNG
    media_image1.png
    761
    652
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    766
    755
    media_image2.png
    Greyscale

Herbach is silent but Mao teaches “… wherein in response to detection that the host system is coupled to the expansion
device, firmware of the expansion device configures the at least one
processing module as a client device to the host system, such that the host
system can offload at least one of the autonomous driving operations to
the at least one processing module”. (see FIG. 1 where the autonomous vehicle 122 has a local computer with model parameter values 172 that are used for a coarse and a fine planning and are used to classify objects locally but that are determined in the cloud computer as a neural network device. This remote device also includes a training neural network 114 and a training engine 116 and then model parameter values 170; see col. 16, lines 1 -25; see also FIG. 3 where the sensors are captured at the vehicle and then the multiple channels of sensor data are provided to the NN system and then it is returned to the vehicle for a fine object classification to provide a remote object recognition classification; see also claims 1-9; see col. 4, line 10 to col. 6, line 65 where the neural network is located at a cloud data center and remote from but can communicate with the sensor channels. For example, the local computer can determine that the first detected vehicle is a vehicle however the remote data center can determine that the vehicle has a turn signal on and will turn and that the pedestrian is waiving their hand; see col. 9, lines 1 -50 where the LIDAR data is placed in a sensor channel and then provided and offloaded to the remote data center with all other sensor data)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of . 

 	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in view of Jain and in view of Mao. 

    PNG
    media_image10.png
    763
    708
    media_image10.png
    Greyscale

Herbach is silent but Ross teaches “2.    The system of claim 1, wherein detection that the host system is coupled to the expansion device is performed during an initialization of the expansion device,   (see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance   (see FIG. 7 where the expert system now controls the av and provides steering 752, pacing 754 or ignoring roadway information 756 of the AV and then returns control to the AV when done in block 760)  (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the host system that is a remote service and is provided with assistance 740;  for example, the av cannot move or pass through a road segment and instead this is offloaded from the autonomous vehicle 101 to the expert system in different phases and then it is returned back to the autonomous vehicle control) ;
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate a risk. For example, the av can be moving in an “unsafe” manner.  See col. 24, line 7.  In this instance, the autonomous vehicle can expand its capabilities and leverage a cloud server with a request for assistance.  See .  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in further in view of United States Patent Application Pub. No.: US20140082238A1 to Ahmad et al. that was filed in 2012 and in view of Jain and in view of Mao.  
Herbach is silent but Ahmad teaches “3.    The system of claim 2, wherein the firmware is configured to respond to a bus enumeration process during an initialization of the host system  (see FIG. 2b block 270 where the communication bus is provided and then one or more  core units are connected to the bus and one or more core registers are provided an address to communicate; see blocks 270-290 and paragraph 47-54 ) and to configure one or more control registers of the at least one processing module, such that the at least one processing module appears as a client device to the host system”. (see paragraph 47-57, 34, 58);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of AHMAD since AHMAD teaches that an improved communication bus architecture can provide better latency and better throughput.  See paragraph 1-7.  The method includes 1. Providing registers that are accessible in the bus and where the computing components can access the registers.  In this manner, increased latency 

Herbach is silent but Ahmad teaches “4.    The system of claim 1, wherein during an initialization of the expansion device, firmware of the expansion device is configured to detect that the host system is not coupled to the expansion device, (see paragraph 126-135) and wherein in response to the detection, the firmware configures a first of the processing modules as the host node within the expansion device and configures remaining ones of the processing modules as client nodes to the first processing module”. (see FIG. 2b block 270 where the communication bus is provided and then one or more  core units are connected to the bus and one or more core registers are provided an address to communicate; see blocks 270-290 and paragraph 47-54, 34, 58 );
.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in further in view of United States Patent Application Pub. No.: US20140082238A1 to Ahmad et al. that was filed in 2012 and in view of Jain and in view of Mao.  

Herbach is silent but Ross teaches “5.    The system of claim 4, wherein the expansion device is configured as a standalone system (see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance instruction from the wireless device and from the remote system 510, 527, 540; see also FIG. 10 where the service network cloud entity controls the AV 1020) in which the first processing module is configured to distribute tasks to the remaining processing modules to be performed by the remaining processing modules. (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the host system that is a remote service and is provided with assistance 740;  for example, the av cannot move or pass through a road segment and instead this is offloaded from the autonomous vehicle 101 to the expert system in different phases  
    PNG
    media_image11.png
    656
    616
    media_image11.png
    Greyscale

See motivation statement above. 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in view of Jain and in view of Mao.

Herbach is silent but Ross teaches “6.    The system of claim 1, wherein the plurality of processing modules comprises a first processing module configured as the host node, (see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance instruction from the wireless device and from the remote system 510, 527, 540; see also FIG. 10 where the service network cloud entity controls the AV 1020) a first set of one or more processing modules configured as client nodes(see FIG. 6 where the remote node 600 provides a service to the AV via a wireless communication network via 650) to the host system,(see FIG. 2 where the HV guide assistance 200 can provide assistance to each of the AVs 100) and a second set of one or more processing modules configured as client nodes to the first processing module. (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the host 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate a risk. For example, the av can be moving in an “unsafe” manner.  See col. 24, line 7.  In this instance, the autonomous vehicle can expand its capabilities and leverage a cloud server with a request for assistance.  See block 730.  In this instance, the cloud server can take control and 1. Provide new steering, 2. Providing a pacing maneuver to follow a vehicle; 3. Park the vehicle, 4. Drive the vehicle to a new meeting location, 5. Perform a safety action, 6. Ignore roadway information or other many other actions. See blocks 730-760.  Thus, when the risk is lowered by the cloud and confidence is restored then the vehicle can be returned to the autonomous mode in block 760 by the cloud. This provide increased safety 

Herbach is silent but Ross teaches “7.    The system of claim 6, wherein the host system and the first set of processing modules operate as a first processing system, (see FIG. 2 where the HV guide assistance 200 and the AV communicate via 255) and wherein the first processing module and the second set of processing modules operate as a second processing system in parallel to the first processing system. (see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance instruction from the wireless device and from the remote system 510, 527, 540; see also FIG. 10 where the service network cloud entity controls the AV 1020) (see FIG. 6 where the remote node 600 provides a service to the AV via a wireless communication network via 650),(see FIG. 2 where the HV guide assistance 200 can provide assistance to each of the AVs 100)  (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate a risk. For example, the av can be moving in an “unsafe” manner.  See col. 24, line 7.  In this instance, the autonomous vehicle can expand its capabilities and leverage a cloud server with a request for assistance.  See block 730.  In this instance, the cloud server can take control and 1. Provide new steering, 2. Providing a pacing maneuver to follow a vehicle; 3. Park the vehicle, 4. Drive the vehicle to a new meeting location, 5. Perform a safety action, 6. Ignore roadway information or other many other actions. See blocks 730-760.  Thus, when the risk is lowered by the cloud and confidence is restored then the vehicle can be returned to the autonomous mode in block 760 by the cloud. This provide increased safety 

Herbach is silent but Ross teaches “8.    The system of claim 6, wherein the first processing module is further configured as a first client node to the host system, wherein in response to a request received from the host system via the switch device, the first processing module performs a first operation and transmits a result of the first operation to a second processing module via the switch device, and wherein the second processing module performs a second operation. (see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance instruction from the wireless device and from the remote system 510, 527, 540; see also FIG. 10 where the service network cloud entity controls the AV 1020) (see FIG. 6 where the remote node 600 provides a service to the AV via a wireless communication network via 650),(see FIG. 2 where the HV guide assistance 200 can provide assistance to each of the AVs 100)  (see col. 24, lines 1-66 where the confidence level drops below a threshold 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate a risk. For example, the av can be moving in an “unsafe” manner.  See col. 24, line 7.  In this instance, the autonomous vehicle can expand its capabilities and leverage a cloud server with a request for assistance.  See block 730.  In this instance, the cloud server can take control and 1. 

Herbach is silent but Ross teaches “9.    The system of claim 8, wherein the second processing module is configured as a client node to the first processing module”. . (see FIG. 6 where the computing system 600 has a processor to be connected to a interface 650 and a network to communicate with each of the AVs for rendering assistance; see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance instruction from the wireless device and from the remote system 510, 527, 540; see also FIG. 10 where the service network cloud entity controls the  (see FIG. 6 where the remote node 600 provides a service to the AV via a wireless communication network via 650),(see FIG. 2 where the HV guide assistance 200 can provide assistance to each of the AVs 100)  (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the host system that is a remote service and is provided with assistance 740;  for example, the av cannot move or pass through a road segment and instead this is offloaded from the autonomous vehicle 101 to the expert system in different phases and then it is returned back to the autonomous vehicle control; see also FIG. 7 where the operations can be 1. Parking and waiting; 2. Driving to a meeting location; 3. Perform a safety action; 4. Detect arrival of help; 5 tracking of a human driven vehicle 6. Steering; 7. Pacing; 8 ignoring known roadway data as blocks 730-760 and when safe the expert computing system can return the control to the autonomous mode of operation locally);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate .  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in view of United States Patent Application Pub. No.: US20170344023A1 to Laubinger et al. that was filed in 2016 (hereinafter “Laubinger”) and in view of Jain and in view of Mao.  

Herbach discloses “10.    The system of claim 1, wherein the plurality of processing modules comprises a first processing module and 
a second processing module configured as client nodes to the host system”,  (see first client node av 510, and a second node 514 and a third client node 512 all being connected to a host system 520 and via a cloud 522)
Ross teaches “…wherein in response to data received from the host system via the switch device, (see FIG. 7 where a vehicle event or condition that requires a confidence value to be lower provides a switch to provide the autonomous vehicle with assistance in blocks 710-760 and then when it is resolved it is returned and switched back to the autonomous vehicle; see col. 24, lines 1-66)”.


 the first processing module is configured to perform a first data processing operation on the data and to transfer the processed data to the second processing module via a peer-to-peer transfer, (see paragraph 120 where each of the vehicles can engage in vehicle to vehicle communication via V2V) and wherein the second processing module performs a second data processing operation on the processed data. (See vehicles x, y, and z and a and b communicating with each other and a static network operation center NOC in FIG. 3) (see FIG. 23 where the vehicles can detect that the platoon is in an incorrect order and must correct the order and provide a correct following distance between the platoons; see paragraph 139);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of LAUBINGER since LAUBINGER teaches that a number of vehicles can communicate with each other via a V2V communication scheme and also to a network center. Using this two fold communication a platoon order can be formed so the vehicle can travel in a fuel efficient manner.  See paragraph 270.  Using the v2v the vehicles can also determine they are in the wrong following order and communicate and process data with each other and then re-order to the correct order.  This 

Herbach is silent but Laubinger teaches “ 11.    The system of claim 10, wherein the first processing module performs a data compression or encryption on data received from the host system, and wherein the second processing module is a storage module to store the data processed by the first processing module in a persistent storage device.  (see paragraph 77 where the data can be encrypted for security purposes; see also FIG. 3 where the data can be from a network operation center; see paragraph 75 where the large amount of data can be stored within the vehicle when there is poor wireless communication instead of transmitting to the NOC) ;
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of LAUBINGER since LAUBINGER teaches that a number of vehicles can communicate with each other via a V2V communication scheme and also to a network center. Using this two fold .  

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in view of Mayhew, D. et al., PCI express and advanced switching: evolutionary path to building next generation interconnects,  Published in: 11th Symposium on High Performance Interconnects, 2003. Proceedings. Date of Conference: 20-22 Aug. 2003 Date Added to IEEE Xplore: 15 September 2003 Print ISBN: 0-7695-2012-X INSPEC Accession Number: 7810975 DOI: 10.1109/CONECT.2003.1231473 Publisher: IEEE Conference Location: Stanford, CA, USA, (hereinafter “Mayhew”) and in view of Jain and in view of Mao.   

    PNG
    media_image12.png
    586
    706
    media_image12.png
    Greyscale

Herbach is silent but Mayhew teaches “ 12.    The system of claim 1, wherein the bus is a peripheral component interface express (PCIe) bus, wherein the switch device is a PCIe compatible switch, (see FIG. 1 and sections 1-2.1 where the computer includes a PCI express switch in FIG. 1 that has express links on the upstream and on the downstream with 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Mayhew since Mayhew teaches that a PCI express component can include virtual bridges between the upstream and downstream.  If a certain link is congested the data can be routed to a different point to increase speed.  Also, the data can include a priority so high priority packets can be routed through the links over low priority packets. This can provide decreased latency and also increased computing speed. See Mayhew at sections 1-2.  

Herbach discloses “…and wherein at least one of the processing modules comprises a central processing unit (CPU), a general processing unit (GPU), a field programmable gate array (FPGA), or a system on a chip (SoC)”. (See col. 36, lines 5-25 where the av includes a  
    PNG
    media_image13.png
    621
    738
    media_image13.png
    Greyscale

The office takes official notice that a Peripheral Interconnect express bus is well known in the art for congestion management. See for example, Mayhew, D. et al., PCI express and advanced switching: evolutionary path to building next generation interconnects,  Published in: 11th Symposium on High Performance Interconnects, 2003. Proceedings. Date of Conference: 20-22 Aug. 2003 Date Added to IEEE Xplore: 15 September .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in view of Jain and in view of Mao. 

Herbach discloses “13.    An expansion device utilized in autonomous driving, the device comprising: (see FIG. 5 and server 520 assistance center and that communicates with a network and a number of AVs 510-512 to provide assistance to the AVs)
a host interface to be coupled to a host system, the host system having one or more host processors and a memory storing instructions, which when executed by the host processors, (see FIG. 16 where the autonomous vehicle 1600 has a processor and memory 1680)
cause to host processors to perform autonomous driving operations to drive an autonomous driving vehicle (ADV) (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010;  (see FIG. 16 where the autonomous vehicle has a peripheral communication device 1608 connected to a bus of the computing device 1680 to include a communication from the av to the remote sever of FIG. 5)  
Herbach is silent as to but Ross teaches “…a switch device coupled to the host interface, and (see FIG. 7 where a vehicle event or condition that requires a confidence value to be lower provides a switch to provide the autonomous vehicle with assistance in blocks 710-760 and then when it is resolved it is returned and switched back to the autonomous vehicle; see col. 24, lines 1-66)

a plurality of processing modules coupled to the switch device, (see FIG. 5 where the processor is connected to the wireless communication port 510 to 540 so the vehicle can switch to the remote assistance via a switch and by a route assistance instruction 527; see col. 3, line 55 to col. 4, line 27 where multiple processor can be used in the autonomous vehicle processor)
 “…each of the processing modules configured to perform at least one of the autonomous driving operations offloaded from the host system, (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).wherein at least one of the processing modules is configured as a client node to perform an action in response to an instruction received from the host system ……. a host node to distribute a task to another client node within the expansion device. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT);  (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the  (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate a risk. For example, the av can be moving in an “unsafe” manner.  See col. 24, line 7.  In this instance, the autonomous vehicle can expand its 

    PNG
    media_image8.png
    642
    856
    media_image8.png
    Greyscale

Herbach is silent but Jain teaches “….wherein at least one of the processing modules  is configured as a client node to perform an action in response to an instruction received from the host system (see block 1010-60) 

    PNG
    media_image9.png
    932
    658
    media_image9.png
    Greyscale
 and at least one other of the processing modules is configured as a host  node to distribute a task to another client node within the expansion device”.   (see FIG. 4-8 where the autonomous cloud is shown as element 310 and includes many different nodes with some nodes operating the brake units and others operating the sensors and others operating the engine and the steering control unit; see FIG. 10 where the vehicle has sensors 1010 that are fused and have weights in blocks 1030 and then the tasks are sent to a number of distributed processing nodes that are remote in block 1040 and then the results are reduced to a table (so as to not overwhelm the vehicle processor thin client) and then the actuator of the vehicle is controlled using the table that is not processed by the vehicle locally but instead is processed by the client nodes and then sent to the vehicle node to control the actuator steering, braking and the acceleration; see blocks 1010-1060; see col. 7, line 15-col. 11, line 60)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Herbach with the teachings of Jain since Jain teaches that a remote cloud computing arrangement can be used. This can be used to assist the autonomous vehicle with processing tasks.  Instead of processing the data locally for the LIDAR, radar, steering braking and acceleration which is intense, these tasks can be delivered to the remote cloud nodes. Then the nodes that are remote can include processing the data not sequentially but instead simultaneously. Then a simple 

    PNG
    media_image1.png
    761
    652
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    766
    755
    media_image2.png
    Greyscale

Herbach is silent but Mao teaches “… wherein in response to detection that the host system is coupled to the expansion
device, firmware of the expansion device configures the at least one
processing module as a client device to the host system, such that the host
system can offload at least one of the autonomous driving operations to
the at least one processing module”. (see FIG. 1 where the autonomous vehicle 122 has a local computer with model parameter values 172 that are used for a coarse and a fine planning and are used to classify objects locally but that are determined in the cloud computer as a neural network device. This remote device also includes a training neural network 114 and a training engine 116 and then model parameter values 170; see col. 16, lines 1 -25; see also FIG. 3 where the sensors are captured at the vehicle and then the multiple channels of sensor data are provided to the NN system and then it is returned to the vehicle for a fine object classification to provide a remote object recognition classification; see also claims 1-9; see col. 4, line 10 to col. 6, line 65 where the neural network is located at a cloud data center and remote from but can communicate with the sensor channels. For example, the local computer can determine that the first detected vehicle is a vehicle however the remote data center can determine that the vehicle has a turn signal on and will turn and that the pedestrian is waiving their hand; see col. 9, lines 1 -50 where the LIDAR data is placed in a sensor channel and then provided and offloaded to the remote data center with all other sensor data)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of . 

 	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in view of Jain and in view of Mao. 

Herbach is silent but Ross teaches “14.    The device of claim 13, wherein detection that the host system is coupled to the expansion device is performed during an initialization of the expansion device,   (see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance instruction from the wireless device and from the remote system 510, 527, 540; see also FIG. 10 where the service network cloud entity controls the AV 1020)  (see FIG. 7 where the expert system now controls the av and provides steering 752, pacing 754 or ignoring roadway information 756 of the AV and then returns control to the AV when done in block 760)  (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the host system that is a remote service and is provided 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate a risk. For example, the av can be moving in an “unsafe” manner.  See col. 24, line 7.  In this instance, the autonomous vehicle can expand its capabilities and leverage a cloud server with a request for assistance.  See block 730.  In this instance, the cloud server can take control and 1. Provide new steering, 2. Providing a pacing maneuver to follow a vehicle; 3. Park the vehicle, 4. Drive the vehicle to a new meeting location, 5. Perform a safety action, 6. Ignore roadway information or other many other actions. See blocks 730-760.  Thus, when the risk is lowered by the cloud and confidence is restored then the vehicle can be returned to the autonomous mode in block 760 by the cloud. This provide increased safety as the vehicle’s risky behavior can be indicated as confidence value so an .  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in further in view of United States Patent Application Pub. No.: US20140082238A1 to Ahmad et al. that was filed in 2012 and in view of Jain and in view of Mao.  

Herbach is silent but Ahmad teaches “15.    The device of claim 14, wherein the firmware is configured to respond to a bus enumeration process during an initialization of the host system (see FIG. 2b block 270 where the communication bus is provided and then one or more  core units are connected to the bus and one or more core registers are provided  ) and to configure one or more control registers of the at least one processing module, such that the at least one processing module appears as a client device to the host system ”. (see paragraph 47-57, 34, 58);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of AHMAD since AHMAD teaches that an improved communication bus architecture can provide better latency and better throughput.  See paragraph 1-7.  The method includes 1. Providing registers that are accessible in the bus and where the computing components can access the registers.  In this manner, increased latency can occur as the bus is faster and can provide a much higher throughput from different core computing components and different clusters relative to a conventional PCI bus which would be overwhelmed and much slower.    Thus the bus can schedule different computing strings better and with some with a higher priority via multicast communication.  See Ahmad at paragraphs 7-11 and 47-57 and 34 and 58 and claims 16-20.  

 “16.    The device of claim 13, wherein during an initialization of the expansion device, firmware of the expansion device is configured to detect that the host system is not coupled to the expansion device, (see paragraph 126-135) and wherein in response to the detection, the firmware configures a first of the processing modules as the host node within the expansion device and configures remaining ones of the processing modules as the client nodes to the first processing module”. (see FIG. 2b block 270 where the communication bus is provided and then one or more  core units are connected to the bus and one or more core registers are provided an address to communicate; see blocks 270-290 and paragraph 47-54, 34, 58 );
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of AHMAD since AHMAD teaches that an improved communication bus architecture can provide better latency and better throughput.  See paragraph 1-7.  The method includes 1. Providing registers that are accessible in the bus and where the computing components can access the registers.  In this manner, increased latency can occur as the bus is faster and can provide a much higher throughput .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in further in view of United States Patent Application Pub. No.: US20140082238A1 to Ahmad et al. that was filed in 2012 and in view of Jain and in view of Mao.  

Herbach is silent but Ross teaches “17.    The device of claim 16, wherein the expansion device is configured as a standalone system in (see FIG. 5 where  the autonomous vehicle 510 can receive a route  which the first processing module is configured to distribute tasks to the remaining processing modules to be performed by the remaining processing modules. . (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the host system that is a remote service and is provided with assistance 740;  for example, the av cannot move or pass through a road segment and instead this is offloaded from the autonomous vehicle 101 to the expert system in different phases and then it is returned back to the autonomous vehicle control)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate a risk. For example, the av can be moving in an “unsafe” manner.  See col. 24, line 7.  In this instance, the autonomous vehicle can expand its capabilities and leverage a cloud server with a request for assistance.  See block 730.  In this instance, the cloud server can take control and 1. .  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of ‘19 and assigned to Waymo™ and in view of United States Patent No.: 9494439 B1 to Ross et al. that was filed in 2016 (hereinafter “Ross”) and in view of Jain and in view of Mao.

“18.    The device of claim 13, wherein the plurality of processing modules comprises a first processing module configured as thr host node, (see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance instruction from the wireless device and from the remote system 510, 527, 540; see also FIG. 10 where the service network cloud entity controls the AV 1020) a first set of one or more processing modules configured as client nodes (see FIG. 6 where the remote node 600 provides a service to the AV via a wireless communication network via 650)  to the host system, ,(see FIG. 2 where the HV guide assistance 200 can provide assistance to each of the AVs 100) and a second set of one or more processing modules configured as client nodes to the first processing module. (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the host system that is a remote service and is provided with assistance 740;  for example, the av cannot move or pass through a road segment and instead this is offloaded from the autonomous vehicle 101 to the expert system in different phases and then it is returned back to the autonomous vehicle control)


19.    The device of claim 18, wherein the host system and the first set of processing modules operate as a first processing system, (see FIG. 2 where the HV guide assistance 200 and the AV communicate via 255)  and wherein the first processing module and the second set of processing modules operate as a second processing system in parallel to the first processing system. (see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance instruction from the wireless device and from the remote system 510, 527, 540; see also FIG. 10 where the service network cloud entity controls the AV 1020) (see FIG. 6 where the remote node 600 provides a service to the AV via a wireless communication network via 650),(see FIG. 2 where the HV guide assistance 200 can provide assistance to each of the AVs 100)  (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the host system that is a remote service and is provided with assistance 740;  for example, the av cannot move or pass through a road segment and instead this is offloaded from the autonomous vehicle 101 to the expert system in different phases and then it is returned back to the autonomous vehicle control);



Ross teaches “…20.    The device of claim 18, wherein the first processing module is further configured as a first client node to the host system, wherein in response to a request received from the host system via the switch device, the first processing module performs a first operation and transmits a result of the first operation to a second processing module via the switch device, and wherein the second processing module performs a second operation. (see FIG. 5 where  the autonomous vehicle 510 can receive a route assistance instruction from the wireless device and from the remote system 510, 527, 540; see also FIG. 10 where the service network cloud entity controls the AV 1020) (see FIG. 6 where the remote node 600 provides a service to the AV via a wireless communication network via 650),(see FIG. 2 where the HV guide assistance 200 can provide assistance to each of the AVs 100)  (see col. 24, lines 1-66 where the confidence level drops below a threshold value and then the autonomous vehicle 101 is provided with assistance from the host system that is a remote service and is provided with assistance 740;  for example, the av cannot move or pass through a road segment and instead this is offloaded from the autonomous vehicle 101 to the expert system in different phases and then it is returned back to the 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of Herbach with the teachings of Ross since Ross teaches that an event of condition may occur that indicates a poor level of confidence in the driving of the autonomous vehicle.  See FIG. 7, blocks 710-760.  This can indicate a risk. For example, the av can be moving in an “unsafe” manner.  See col. 24, line 7.  In this instance, the autonomous vehicle can expand its capabilities and leverage a cloud server with a request for assistance.  See block 730.  In this instance, the cloud server can take control and 1. Provide new steering, 2. Providing a pacing maneuver to follow a vehicle; 3. Park the vehicle, 4. Drive the vehicle to a new meeting location, 5. Perform a safety action, 6. Ignore roadway information or other many other actions. See blocks 730-760.  Thus, when the risk is lowered by the cloud and confidence is restored then the vehicle can be returned to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668